internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-125755-02 date july re legend grantor taxpayer trust trust trust year year year date date date state state statute dear this is in reference to the letter dated date from your authorized representative requesting a ruling regarding the effect of the proposed testamentary exercise of limited powers of appointment on the exempt status of trusts for federal estate_tax and generation-skipping_transfer gst tax purposes plr-125755-02 grantor a grandparent of taxpayer died in year during her lifetime grantor created trust sec_1 and irrevocable inter_vivos trusts in addition under the terms of her will trust was established for the primary benefit of taxpayer taxpayer’s father is deceased the trusts are governed by the laws of state trust grantor established trust in year under paragraph of trust after all proper expenses and charges are paid the trustees have absolute discretion to distribute the remaining net_income to or for the benefit of taxpayer's father and his descendants in such amounts and at such times as the trustees deem advisable paragraph provides that taxpayer is given a testamentary non-general power_of_appointment over the balance of trust which may be exercised in favor of the members then or thereafter living of a class composed of the grantor's issue except taxpayer taxpayer’s father or their estates or the creditors of their estates and of the spouses of such issue including the spouse of taxpayer or any one or more of the members of such class in such proportions and upon such lawful estates trusts terms and conditions as taxpayer may direct or appoint by will in default of taxpayer's exercise of the testamentary power to appoint the trust corpus the corpus will pass pursuant to paragraph of trust to the then living issue of taxpayer's father per stirpes if no such issue exist then the trust corpus will pass to the persons excluding grantor who would then be entitled thereto under the laws of state if taxpayer had died the owner thereof intestate and a resident of state under paragraph y neither taxpayer any other income_beneficiary nor the spouse of any income_beneficiary who becomes a trustee shall participate in any decision regarding the distribution of income to a beneficiary trust grantor established trust in year under paragraph of trust after all proper expenses and charges are paid the trustees have absolute discretion to distribute the remaining net_income to or for the benefit of taxpayer his spouse his descendants and the spouses of his descendants in such amounts and at such times as the trustees deem advisable paragraph provides that taxpayer is given a testamentary non-general power_of_appointment over the balance of trust which may be exercised in favor of the members then or thereafter living of a class composed of the grantor's issue except taxpayer his estate or the creditors of his estate and of the spouses of such issue including the spouse of taxpayer or any one or more of the members of such class in such proportions and upon such lawful estates trusts terms and conditions as taxpayer may direct or appoint by will in default of taxpayer's exercise of the testamentary power to appoint the trust corpus the corpus will pass pursuant to paragraph of trust to the then living issue of taxpayer per stirpes if no such issue exist then the trust corpus will pass to the persons excluding grantor plr-125755-02 who would then be entitled thereto under the laws of state if taxpayer had died the owner thereof intestate and a resident of state under paragraph y neither taxpayer any other income_beneficiary nor the spouse of any income_beneficiary who becomes a trustee shall participate in any decision regarding the distribution of income to a beneficiary trust trust is a testamentary_trust that was established under item of grantor’s will item a of the will provides that the trustees have absolute discretion to invest or reinvest the assets of trust and to divide and distribute the net_income to or for the benefit of taxpayer his spouse his issue and the spouses of his issue or some one or more of the members of such class in such amounts and at such times as the trustees deem advisable item b provides that the trustees may also in their absolute discretion at one time or from time to time in the event of possible emergencies such as serious accident or illness or other event upon the happening of which his immediate necessities will outweigh considerations of permanency of income pay to or for the benefit of taxpayer free of trusts such part of the principal of trust any such payment or application of principal shall be charged against the principal of such fund in such manner as the trustees may determine pursuant to trust item c upon the death of taxpayer trust shall be distributed to or for the benefit of any one or more of the members then or thereafter living a of a narrow familial class composed of taxpayer’s spouse and his issue and the spouses of such issue or b if none of his issue shall survive taxpayer then of a broader familial class composed of grantor’s issue and the spouses of such issue to whom taxpayer may appoint in such proportions and either outright or upon such lawful estates trusts terms and conditions and subject_to such lawful powers as taxpayer may direct or appoint by will in default of taxpayer’s exercise of the testamentary power to appoint the trust corpus the balance of the trust fund will pass to taxpayer’s issue then living per stirpes if no such issue exist then to the persons excluding grantor who would then be entitled thereto under the laws of state if taxpayer had died the owner thereof intestate and a resident of state under item x no eligible income_beneficiary nor the spouse of such eligible income_beneficiary who becomes trustee can participate in any determination regarding the distribution of principal or income to a beneficiary under state statute a nonvested property interest is invalid unless when the interest is created it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive or the interest either vests or terminates within ninety years after its creation in addition under state statute a nongeneral_power_of_appointment is invalid unless when the power is created it is certain to be irrevocably exercised or to terminate no later than twenty-one years after the death of an individual then alive or the power is irrevocably exercised or terminates within ninety years after its creation proposed transaction taxpayer proposes to execute a will in which he will exercise his testamentary powers of appointment over trust sec_1 and taxpayer will appoint all of the property included in trusts plr-125755-02 and at the time of taxpayer’s death that is subject_to and capable of being appointed by taxpayer’s exercise of each and all of such powers of appointment to taxpayer’s trustees each to be held in separate trust as follows the property constituting trust shall be held in a separate trust to be known as taxpayer family_trust no the property constituting trust shall be held in a separate trust to be known as taxpayer family_trust no the property constituting trust shall be held in a separate trust to be known as taxpayer family_trust no these trusts will collectively be referred to as the taxpayer family trusts under the proposed terms of taxpayer’s will each of taxpayer’s family trusts are to be administered as separate single trusts during the lifetime of taxpayer’s spouse provided she survives taxpayer the trustees will have discretion to pay to or apply for the benefit of taxpayer's spouse taxpayer’s children and the living descendants of any deceased child or children of taxpayer regardless of whether such deceased child or children survived taxpayer so much or all of the net_income and principal from the taxpayer family trusts as the trustees determine is necessary and advisable for their health support maintenance and education any payments of principal made to or for the benefit of a child or a descendant of taxpayer pursuant to this provision will be charged against the ultimate distributive_share of the child or descendant to whom or for whose benefit the payments are made upon the death of taxpayer’s spouse or upon taxpayer's death in the event taxpayer’s spouse predeceases taxpayer the trust estate of each taxpayer family_trust is to be divided into separate trusts so as to provide one separate trust for each then living child of taxpayer and one separate trust for each predeceased child of taxpayer who has descendants then living each trust set_aside for a predeceased child of taxpayer who leaves descendants then living will be further divided into separate shares within said separate trust per stirpes among the descendants of such predeceased child of taxpayer until the beneficiary reaches age the trustees may distribute the net_income and principal from each separate trust or trust share for the health support maintenance and education of the beneficiary any undistributed_income is to be accumulated and added to principal at the end of each year at age and thereafter during the beneficiary's lifetime or until termination of the trust of trust share as the case may be the entire net_income of the separate trust or share is to be paid to the beneficiary at convenient intervals not less frequently than annually whenever in the opinion of the trustees the net_income of the trust estate is insufficient for the proper health support maintenance and education of such beneficiary the trustees will have discretion to distribute principal to or for the benefit of such beneficiary’s health support maintenance and education upon the death of a beneficiary the undistributed balance of the trust or trust share being administered for the benefit of such beneficiary if any shall be paid over conveyed and distributed outright to or among or in trust for the benefit of any of taxpayer's then living descendants and no other persons in such a manner and in such proportions as such plr-125755-02 deceased beneficiary may appoint in and by his or her last will however any trust created by exercise of the power_of_appointment granted by taxpayer to a beneficiary must terminate and the entire trust estate be distributed free of trust no later than in the case of taxpayer family_trust date in the case of taxpayer family_trust date and in the case of taxpayer family_trust date the balance of each trust share within each taxpayer family_trust in existence shall at such time be distributed outright and free of trust to the then living income_beneficiary of such share in default of the exercise of this power_of_appointment by the beneficiary or insofar as any part of such share shall not be effectively appointed then upon the death of such deceased beneficiary the undistributed balance of such deceased beneficiary’s trust estate or the part of such trust estate not effectively appointed shall be divided per stirpes into separate shares for each of such beneficiary’s then living descendants if no such descendants exist the trust corpus is to be divided per stirpes into separate shares for each of the then living descendants of the parent of such deceased beneficiary who was either taxpayer or one of taxpayer’s descendants or in default thereof then per stirpes into separate shares for each of taxpayer’s then living descendants or in default of any such living descendants to said deceased beneficiary’s estate finally each trust created under the terms of the will if not terminated earlier must terminate on the following dates family_trust shall terminate on date family_trust shall terminate on date and family_trust shall terminate on date you have requested the following rulings the testamentary exercise by taxpayer of the powers of appointment over trust sec_1 and as proposed will not result in any property subject_to the powers being includible in the taxpayer's gross_estate under sec_2041 of the internal_revenue_code the proposed exercise of the power_of_appointment by taxpayer over trust sec_1 and will not result in a transfer of property that is subject_to the generation-skipping_transfer_tax sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent possessed a general_power_of_appointment at the time of death sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment plr-125755-02 sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life sec_20_2041-3 provides in part that property subject_to a power_of_appointment created after date which is not a general power is includible in the holder's gross_estate if the power is exercised by will and if the power is exercised by creating another power_of_appointment which under the terms of the instrument creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of creation of the first power or b if the applicable rule_against_perpetuities is stated in the terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor's gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under sec_26 b v b where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment under this section the release exercise or lapse of a power_of_appointment other than a plr-125755-02 general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter13 under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period this section also provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example describes a situation where prior to the effective date of chapter gp established an irrevocable_trust under which the trust income was to be paid to gp's child c for life c was given a testamentary power to appoint the remainder in further trust for the benefit of c's issue in default of c's exercise of the power the remainder was to pass to charity c died on date survived by a child who was alive when gp established the trust c exercised the power in a manner that validly extends the trust in favor of c's issue until the later of may years from the date the trust was created or the death of c's child plu sec_21 years c's exercise of the power is a constructive_addition to the trust because the exercise may extend the trust for a period longer than the permissible periods of either the life of c's child a life in being at the creation of the trust plu sec_21 years or a term not more than years measured from the creation of the trust on the other hand if c's exercise of the power could extend the trust based only on the life of c's child plu sec_21years or only for a term of years from the creation of the trust but not the later of the two periods then the exercise of the power would not have been a constructive_addition to the trust in example of sec_26_2601-1 the facts are the same as in example except that local law provides that the effect of c's exercise is to extend the term of the trust until may whether or not c's child predeceases that date by more than years c's exercise is not a constructive_addition to the trust because c exercised the power in a manner that cannot postpone or suspend vesting absolute ownership or power of alienation for a term of years that will exceed years the result would be the same if the effect of c's exercise is either to extend the term of the trust until years after the death of c's child or to extend the term of the trust until the first to occur of may or years after the death of c's child in the present case under the terms of paragraph of trust taxpayer's testamentary_power_of_appointment over the trust corpus can only be exercised in favor of a class consisting of the spouse of taxpayer the lineal_descendants of taxpayer and the spouses of such lineal_descendants likewise under the terms of trust paragraph and trust item c taxpayer's testamentary power over the corpus may only be exercised in favor of the spouse of taxpayer the lineal_descendants of taxpayer and the spouses of such lineal_descendants under trust if taxpayer is not survived by issue the power may be exercised in favor of grantor's issue thereafter living since taxpayer cannot appoint to himself his creditors his estate or the creditors of his estate taxpayer's testamentary powers to appoint created under plr-125755-02 paragraph of trust paragraph of trust and item c of trust are not testamentary general powers of appointment accordingly the exercise of such power as proposed will not result in the value of either trust or being included in the taxpayer’s gross_estate under sec_2041 trust sec_1 and were established as irrevocable trusts in year and year respectively trust a residual testamentary_trust was established upon the grantor's death in year the taxpayer proposes to exercise the nongeneral powers of appointment created in paragraph of trust paragraph of trust and item c of trust in favor of taxpayer family_trust sec_1 and respectively the terms of the taxpayer family trusts provide that each trust and any trust created under the terms of the trust must terminate no later than a date which is less than years from the date of the creation of the respective powers of appointment granted to taxpayer under trust sec_1 and taxpayer family_trust will terminate no later than date taxpayer family_trust will terminate no later than date taxpayer family_trust will terminate no later than date the balance of each trust share in existence shall at such time be distributed outright and free of trust to the then living income_beneficiary of such share under the terms of the taxpayer family trusts the trust property will be distributed outright and free of trust in all events within a period measurable from the date of creation of the original powers thus the proposed testamentary exercise of the powers will not create other powers that may be exercised in a manner that postpones the vesting or absolute ownership of any property interest without regard to the date of the creation of the original powers in each of the three trusts consequently the proposed testamentary exercise of the powers of appointment by the taxpayer will not result in the value of trust sec_1 or being included in taxpayer's gross_estate under sec_2041 all three trusts over which taxpayer has a testamentary nongeneral_power_of_appointment were irrevocable on date as described above taxpayer family_trust sec_1 and including any trusts created under the terms of the trust instruments must terminate no later than years from the date of the creation of trust sec_1 and respectively hence taxpayer's proposed testamentary exercise of the nongeneral powers under paragraph of trust paragraph of trust and item c of trust in favor of taxpayer family trusts will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in trust property for a period beyond a date which i sec_90 years measured from the date of creation of trust sec_1 or consequently taxpayer's proposed testamentary exercise of the nongeneral powers under paragraph of trust paragraph of trust and item c of trust in favor of taxpayer family trusts will not be constructive additions that will be subject_to the generation- skipping transfer_tax see sec_26_2601-1 sec_26_2601-1 example the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination plr-125755-02 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes george l masnik chief branch associate chief_counsel passthroughs and special industries cc
